Case 19-40262-bem          Doc 161    Filed 12/03/19 Entered 12/03/19 12:36:45            Desc Main
                                     Document      Page 1 of 4


                            UNITED STATES BANKRUPTCY COURT
                             NORTHERN DISTRICT OF GEORGIA
                                    ATLANTA DIVISION

 IN RE:                                            :   CHAPTER 11
                                                   :
 ASPEN VILLAGE AT LOST MOUNTAIN                    :   CASE NO. 19-40262 - BEM
 ASSISTED LIVING, LLC,                             :
                                                   :
                  DEBTOR.                          :


                        UNITED STATES TRUSTEE’S MOTION
               FOR THE APPOINTMENT OF A PATIENT CARE OMBUDSMAN

          COMES NOW Nancy J. Gargula, United States Trustee for Region 21, in furtherance of

 the administrative responsibilities imposed by 28 U.S.C. § 586(a) and title 11 of the United States

 Code, and requests the Court to enter an order directing the appointment of a patient care

 ombudsman pursuant to 11 U.S.C. § 333. More specifically, the United States Trustee shows the

 Court as follows:

          1.      The Court has jurisdiction to consider this Motion and the relief requested herein

 pursuant to 28 U.S.C. §§ 157 and 1334. This matter is a core proceeding pursuant to 28 U.S.C. §

 157(b) (2)(A).

          2.      Aspen Village at Lost Mountain Assisted Living, LLC (the “Debtor”) filed a

 voluntary petition for relief under chapter 11 of the Bankruptcy Code on February 5, 2019.

          3.      Debtor is a “Health Care Business” within the meaning of 11 U.S.C. § 101(27A).

 Bankruptcy Rule 1021(a) provides that “[u]nless the court orders otherwise, if a petition in a case

 under chapter 7, chapter 9, or chapter 11 states that the debtor is a health care business, the case

 shall proceed as a case in which the debtor is a health care business.”
Case 19-40262-bem         Doc 161     Filed 12/03/19 Entered 12/03/19 12:36:45               Desc Main
                                     Document      Page 2 of 4


        4.      Section 333 of the Bankruptcy Code provides in part:

                [i]f the debtor in a case under chapter 7, 9, or 11 is a health care
                business, the court shall order, not later than 30 days after the
                commencement of the case, the appointment of an ombudsman to
                monitor the quality of patient care and to represent the interests of
                the patients of the health care business unless the court finds that the
                appointment of such ombudsman is not necessary for the protection
                of patients under the specific facts of the case.

 11 U.S.C. §333(a)(1).

        5.      Further, Bankruptcy Rule 2007.2(a) provides that a patient care ombudsman shall

 be appointed in a chapter 7, 9, or 11 case in which the debtor is a health care business “unless the

 court, on motion of the United States Trustee or a party in interest filed not later than 21 days after

 the commencement of the case or within another time fixed by the court, finds that the appointment

 of a patient care ombudsman is not necessary...”

        6.      On March 1, 2019, the Court entered an order declining to direct the United States

 Trustee to appoint a patient care ombudsman without prejudice to the Court later directing such an

 appointment or any party in interest raising the issue of such an appointment at a later date.

        7.      On November 26, 2019, the Court entered an order denying confirmation of

 Debtor’s Third Amended Plan of Reorganization (the “Confirmation Order”). The Confirmation

 Order allows Debtor through January 30, 2020 to further amend its plan to address section 11

 U.S.C. § 1129(b).

        8.      Because this case will remain pending in chapter 11, the United States Trustee

 requests the Court enter an order directing the United States Trustee to appoint a patient care

 ombudsman until the earlier of (i) the Effective Date of a confirmed plan or (ii) dismissal of

 Debtor’s case, unless earlier terminated by order of this Court.

        9.      Debtor does not oppose the relief requested by this motion.
Case 19-40262-bem        Doc 161     Filed 12/03/19 Entered 12/03/19 12:36:45         Desc Main
                                    Document      Page 3 of 4


        WHEREFORE, the United States Trustee requests that the Court enter an order (i) directing

 the United States Trustee to appoint a patient care ombudsman, and (ii) granting such other and

 further relief as the Court determines just and proper under the circumstances.

        Respectfully submitted this 3rd day of December, 2019

                                                      NANCY J. GARGULA
                                                      UNITED STATES TRUSTEE
                                                      REGION 21

                                                               /s/
                                                      Lindsay P. S. Kolba
                                                      Georgia Bar No. 541621
 United States Department of Justice
 Office of the United States Trustee
 362 Richard Russell Building
 75 Ted Turner Drive, SW
 Atlanta, Georgia 30303
 404-331-4437, ext. 152
 lindsay.p.kolba@usdoj.gov




                                                −3−
Case 19-40262-bem        Doc 161     Filed 12/03/19 Entered 12/03/19 12:36:45             Desc Main
                                    Document      Page 4 of 4


                                 CERTIFICATE OF SERVICE
         This is to certify that I have on this day electronically filed the foregoing Motion for the
 Appointment of a Patient Care Ombudsman using the Bankruptcy Court’s Electronic Case Filing
 program, which sends a notice of this document and an accompanying link to this document to the
 following parties who have appeared in this case under the Bankruptcy Court’s Electronic Case
 Filing program:

 Evan M. Altman                evan.altman@laslawgroup.com, johanna@laslawgroup.com
 Taylor L. Dove                tdove@huntermaclean.com, gfischer@huntermaclean.com
 Leon S. Jones                 ljones@joneswalden.com, jwdistribution@joneswalden.com,
                               cparker@joneswalden.com, mvining@joneswalden.com,
                               cmccord@joneswalden.com, lpineyro@joneswalden.com,
                               arich@joneswalden.com, ewooden@joneswalden.com
 Francesca Macchiaverna        fmacchiaverna@huntermaclean.com, btees@huntermaclean.com
 Leslie M. Pineyro             lpineyro@joneswalden.com, jwdistribution@joneswalden.com,
                               ljones@joneswalden.com, mvining@joneswalden.com,
                               cmccord@joneswalden.com, arich@joneswalden.com,
                               ewooden@joneswalden.com
 H. Brian Sams                 brian.sams@samscole.com
 Fred B. Wachter               fbwachter@wachterlaw.com

        I further certify that on this day, I caused a copy of this document to be served via United
 States First Class Mail, with adequate postage prepaid on the following parties at the address
 shown for each.

 Aspen Village At Lost Mountain Assisted Living, LLC
 2860 Overlook Court
 Atlanta, GA 30324
                                                                     /s/
                                                      Lindsay P. S. Kolba
                                                      Georgia Bar No. 541621
                                                      United States Department of Justice
                                                      Office of the United States Trustee
                                                      362 Richard B. Russell Building
                                                      75 Ted Turner Drive, SW
                                                      Atlanta, Georgia 30303
                                                      (404) 331-4437, ext. 152
                                                      lindsay.p.kolba@usdoj.gov




                                                −4−
